Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

The provisional application (61/767,115, filed on 02/20/2013) does provide an adequate support for several limitations. For example, the provisional application does not disclose “a multi-overlap region” recited in each of independent claims 1, 32 and 36. 

	The effective filing date of the instant application is 02/20/2014, which is a filing date of PCT application (PCT/EP2014/053287).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/17/2020, 06/10/2021, 04/04/2022 and 06/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
In this continuation application, applicant presented new claims 1-37. It appears that applicant also added new paragraphs to the specification. However, there were no markings for showing which paragraphs were newly added to the specification. The amendment does not comply with the requirement (See MPEP 714). Applicant must indicate which paragraphs were added. Applicant must also show the support for the newly added paragraphs.  
Claim Objections
Claims 1, 32 and 36 are objected to because of the following informalities:  

Claim 1 recites “wherein a delay due for a transient look-ahead is further reduced”.

The examiner could not find an adequate support for a claimed: “a delay due”. The examiner had an interview with an applicant’s representative (Julia A. Thomas, Reg. 52,283, an interview summary mailed on 03/30/2022). Ms. Thomas explained that the recited claim limitation has an incorrect proposition “for”. The claim limitation should be read as:
“wherein a delay due to a transient look-ahead is further reduced”
Applicant must correct the wrong proposition used in claims 1, 32 and 36. In the following rejection over prior art references, the examiner interprets claim limitations according to a corrected proposition.
  
Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims 1-16 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations include “a window sequence controller”, “a preprocessor” and “a spectrum converter” in claim 1.
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16, 32-33 and 36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16, 32 and 34 of U.S. Patent No. 10,354,662.  Claims 1-16, 32-33 and 36 are also rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-10, 17 and 19 of US Pat. 10,832,694.  Although the conflicting claims are not identical, they are not patentably distinct from each other because in this continuation application, the instant claims are broader than corresponding claims of the ‘694 parent patent as well as the ‘662 grandparent patent. In other words, corresponding parent / grandparent claims anticipate the instant claims. Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-16, 32, 33 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225,1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v.M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654,1663 (Fed. Cir. 2008):

The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24,110 USPQ2d at 1796-97 (Plager, J., concurring).

Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.

Claim 5, which depends from claim 1, recites “the auxiliary window function” which has insufficient antecedent basis. It is unclear which window is the claimed “the auxiliary window function”. Similarly, the claimed “the second block” also has an insufficient antecedent basis issue. 

Claims 6-16 depend from claim 1 (NOT depending from claim 2). All these claims have insufficient antecedent basis issues because these claims further limit one or more entities defined in claim 2 (e.g., “an auxiliary window”, “a first frame”, “a second frame”, “a first portion”, “a second portion” etc.). In the section of rejection over prior art references, the examiner treats these dependent claims as depending on claim 2 because these dependent claims further limit an entity defined in claim 2. 

	Claim 32 recites “A method for generating an encoded audio or image signal, comprising: 
generating, windowing and applying, wherein three windows comprise a multi-overlap portion, wherein three windows comprise a multi-overlap region, wherein, in the multi- overlap region, three window functions overlap with each other, wherein a delay due for a transient look-ahead is further reduced.”
The highlighted two “wherein” clauses above are almost the same, except one clause uses a term “portion” and another uses a term “region”. By reviewing the disclosure (Spec. page 34, Fig. 13, #1300), the disclosure only discloses “multi-overlap region”. It is unclear if claimed “a multi-overlap portion” and “a multi-overlap region” refer to the same entity or different entities. If both terms are used to refer the same entity, the claim must use a terminology consistently. If they refer to different entities, it is unclear what the difference is because the specification does not define “a multi-overlap portion”. 

Claim 33 depends from claim 32 and fails to remedy deficiency of claim 32. Claim 36 is directed to a computer readable medium to perform method of claim 32. Therefore, claims 32 and 36 are also rejected.  

By comparing method claim 32 with claim 1 (direct to an apparatus). Claim 1 does not have the unclearness issue as explained above for claim 32. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim 1-16, 32, 33 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bosi et al. (US Pat. 5,848,391, applicant submitted IDS, referred to as Bosi).

Regarding claims 1, 32 and 36, Bosi discloses an apparatus, a method and storage medium for generating an encoded audio or image signal, comprising: 
a window sequence controller (Col. 3, lines 1-15, controlling window sequence with long, short, long_start, short_start, etc windows), a preprocessor (Col. 3, lines 1-20, detecting signal varying strongly or weakly) and a spectrum converter (Col. 5, line 64- Col. 6, ine 8, MDCT converting signal from time domain to frequency domain), wherein three windows comprise a multi-overlap region, wherein, in the multi-overlap region, three window functions overlap with each other, wherein a delay due to a transient look- ahead is further reduced (Fig. 1, see screen shot below; Note, a phrase “a delay due to a transient look-ahead is further reduced” is an intended result; The reference only need to have a capability to archive the intended result. Col. 2, lines 40-46, Bosi uses a short window with 128 samples, 2.67 ms, has capability to further reduce a delay; Col. 7, line 45-61, Col. 8, lines 30-60 discussed processing transient events in following windows i.e., “look-ahead”).

    PNG
    media_image1.png
    935
    1732
    media_image1.png
    Greyscale


In a multi-overlap region, some window values could be constant values (or zeros) as illustrated for “long_start” window #36 or “long_stop” window #40.  Regarding details of using different window sizes with overlapping, see Col. 4 and Col. 6-7 as well as Table 1 of Bosi reference.  

Regarding claims 2 and 33, these claims recite limitations in alternative language by using “OR”. The cited reference only needs to teach ONE alternative. Bosi further discloses “or further comprising a processor for processing the first frame and the second frame to acquire encoded frames of the audio or image signal.” (Col. 7, lines 4-12, also see Table 1, processing audio in a sequence of windows, each window will obtain a frame of the audio signal).

Regarding claims 3 and 4, these two claims further limit not addressed alternatives of claim 2. Further limiting not addressed alternatives does not affect does not affect the rejection to the claimed scope by an addressed alternative (i.e., the last alternative of claim 2). 

Regarding claim 5, Bosi further discloses wherein the window sequence controller is configured to generate the window sequence information such that the second window function or the one or more third window functions comprise a size or duration being lower than a size or duration of the first window function (Fig. 1, a short window or a short_start has a size lower than the size of a long window).

Regarding claims 6-16, as explained in the rejection under 35 U.S.C. §112(b), further limit one or more entities defined in claim 2. Since claim 2 recites limitations using alternative language “OR” and these dependent claims further limit an alternative that is not addressed. Further limiting not addressed alternatives does not affect a rejection to a claimed scope in an addressed alternative. Therefore, these dependent claims are also rejected.  

Claims 1, 32 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Oh et al. (US PG Pub. 2006/0122825, applicant submitted IDS, referred to as Oh).

The examiner notes that a claimed “three window functions overlap with each other” is given a broadest reasonable interpretation. For three window functions W1, W2 and W3, if W1 overlaps with W2 and W2 also overlaps with W3, it would meet the claimed “overlap with each other”. Similarly, the three window functions also meet “a multi-overlap region” because W2 overlaps with both W1 and W3.  In other words, the phrase “overlap with each other” is NOT interpreted as a region is within the range of all three windows.  Below is an illustration from a cited reference that meets the limitation. In this illustration, Windows 1, 2, and 3 as well as A, B, C all meet the limitation: “wherein three windows comprise a multi-overlap region, wherein, in the multi-overlap region, three window functions overlap with each other”


    PNG
    media_image2.png
    935
    1732
    media_image2.png
    Greyscale


Since independent claims are so broad, numerous references submitted by the applicant could meet the broadly recited limitations. The examiner provides another anticipation using a different reference submitted by the applicant. 
Regarding claims 1, 32 and 36, Oh discloses an apparatus, a method and storage medium for generating an encoded audio or image signal, comprising: 
a window sequence controller (Fig. 9, [0074-0075], selecting different frame / window lengths), a preprocessor ([0085], filtering audio signal) and a spectrum converter ([0009], MDCT), wherein three windows comprise a multi-overlap region, wherein, in the multi-overlap region, three window functions overlap with each other, wherein a delay due to a transient look- ahead is further reduced ([0076-0081], Fig. 3 and fig. 4, for example, windows #1, #2, and #3 overlap with each other;  Note, a phrase “a delay due to a transient look-ahead is further reduced” is an intended result; The reference only need to have a capability to archive the intended result; In fig. 4,  Oh proposes encoding with different short frames “short frame F3” and super short frame F4; When using a super short frame could reduce a delay when processing next frame).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659